

107 SJ 22 IS: To prospectively repeal the 2001 Authorization for Use of Military Force.
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 22IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Cardin introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONTo prospectively repeal the 2001 Authorization for Use of Military Force.1.Prospective repeal of 2001 Authorization for Use of Military ForceEffective on the date that is one year after the date of the enactment of this joint resolution, the Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541 note) is repealed. 